DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over KROSSLI (US 20200267947 A1), in view of RUDOW  et al. (US 20160035096 A1) (RUDOW) and further I view of Steuart (US 20040246333 A1).
Regarding claim 3, KROSSLI discloses a method for generating stereoscopic imagery comprising the steps of:
building an automated benthic ecology system comprising a high-resolution still camera, a high-resolution video camera, an environmental sensor package, a stereoscopic camera, and underwater housing, wherein the high-resolution video camera is configured for constant recording;
 [0060] FIGS. 3a, 3b, 3c and 3d are real prototype example images, as captured and as being processed in order to provide an outline for finding the biomass of the fish. frame, with white markings for the important points on the fish found, as well as measured length (mm) and estimated weight (g). A number of heights (transverse distances) will also be included in the final outline. FIG. 3a is an original frame (left eye) from the stereovision camera, after some threshold filtering. FIG. 3b illustrates a fish as detected by pattern recognition, with the fish segmented out. FIG. 3d illustrates the same fish as leveled to be horizontal. Such leveling is preferable, but not necessarily required, as a step in a normalization procedure of the method of the invention. FIG. 3e illustrates an outline with some examples on measured length and transverse dimensions. For consistency, the transverse dimensions will preferably be measured at consistent positions or length ratios along the length of the fish, for example at 1/2, 1/4 and 3/4 of the length as measured from the snout.
turning the high-resolution video camera on and hovering the automated benthic ecology system at a desired depth for a specific period of time acquiring imagery,  
[0060] FIGS. 3a, 3b, 3c and 3d are real prototype example images, as captured and as being processed in order to provide an outline for finding the biomass of the fish. FIG. 3c is an original stereo frame, with white markings for the important points on the fish found, as well as measured length (mm) and estimated weight (g). A number of heights (transverse distances) will also be included in the final outline. FIG. 3a is an original frame (left eye) from the stereovision camera, after some threshold filtering. FIG. 3b illustrates a fish as detected by pattern recognition, with the fish segmented out. FIG. 3d illustrates the same fish as leveled to be horizontal. Such leveling is preferable, but not necessarily required, as a step in a normalization procedure of the method of the 
extracting frames from the high-resolution video camera;
[0060]
using the panoramic image to extract ecomprising total length measurements;
[0069] In the illustrated embodiment, the standard length of the fish is used for length measurement. The standard length is the distance from the tip of the snout to the posterior end of the last vertebra or to the posterior end of the midlateral portion of the hypural plate. Roughly explained in other words, the standard length is the distance from the tip of the nose to where the central part of the tail fin begins. Alternatively, the total length or the fork length can be used. However, it is crucial that the length measurement is consistent and in agreement with the length measurement of the algorithms and databases used for processing in order to find the biomass
converting the total length measurements to biomass estimates using length-weight fitting parameters.
[0069] In the illustrated embodiment, the standard length of the fish is used for length measurement. The standard length is the distance from the tip of the snout to the posterior end of the last vertebra or to the posterior end of the midlateral portion of the hypural plate. Roughly explained in other words, the standard length is the distance from the tip of the nose to where the central part of the tail fin begins. Alternatively, the total length or the fork length can be used. However, it is crucial that the length measurement is consistent and in agreement with the length measurement of the algorithms and databases used for processing in order to find the biomass
However, KROSSLI fails to disclose 
wherein the imagery is automatically time-stamped with a date and time;
matching the timestamps on the imagery with the timestamps of a remotely operated vehicle log, which provides latitude, longitude and depth measurements;
georeferencing each image using GeoSetter software;
In the same field of endeavor, RUDOW discloses a system to capture of a time stamp or capture of scale information may also coincide with capture of an image. For example, each time an image is captured, a time stamp or scale information, or both, may also be captured.
see Fig. 62 for steps 6216-6226
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of georeferencing as disclosed by RUDOW, to the method of capturing image of KROSSLI in order to determine the position, wherein the image has been captured.
However, KROSSLI in view of RUDOW fails to disclose 
stitching imagery from the stereoscopic camera into a panoramic image using software;
In the same field of endeavor, Steuart discloses 
stitching imagery from the stereoscopic camera into a panoramic image using software;

Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of generating the panoramic view from stereoscopic images as disclosed by Steuart in order to create an accurate model of a fully panoramic 360.degree., 3-dimensional scene

Regarding claim, KROSSLI discloses the method of claim 3, further comprising the step of converting visual length estimates to mass using standard species-specific fitting parameters and total length measurements derived from the stereoscopic imagery.
 [0060] FIGS. 3a, 3b, 3c and 3d are real prototype example images, as captured and as being processed in order to provide an outline for finding the biomass of the fish. FIG. 3c is an original stereo frame, with white markings for the important points on the fish found, as well as measured length (mm) and estimated weight (g). A number of heights (transverse distances) will also be included in the final outline. FIG. 3a is an original frame (left eye) from the stereovision camera, after some threshold filtering. FIG. 3b illustrates a fish as detected by pattern recognition, with the fish segmented out. FIG. 3d illustrates the same fish as leveled to be horizontal. Such leveling is preferable, but not necessarily required, as a step in a normalization procedure of the method of the invention. FIG. 3e illustrates an outline with some examples on measured length and transverse dimensions. For consistency, the transverse dimensions will preferably be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422